DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed March 07, 2022. Claims 20-24 are still pending in the present application. This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 has been considered by the Examiner and made of record in the application file.
			
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “wherein the access point includes a Non-3GPP Interwork Function (N3IFW).” However, the specification does not disclose such feature.
Applicant is welcomed to provide evidence from the specification to support the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9 and 11-14  are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,088,925) in view of Stauffer et al. (US 2020/0059983, hereinafter Stauffer).
Regarding claim 1, Stauffer teaches one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
receiving a handover request from a user device connected to a first access network (the UE may generate a CDMA origination message or handoff request message (or other such message) and encapsulate it in LTE user-plane header data and transmit the resulting message to the eNodeB, the eNodeB may then transmit the message to the MME… pass the message along to the MSC– col 6, ln 32-40); 
{identifying an evolved packet data gateway (ePDG) serving the user device, providing to the ePDG by the user device, measurement report indicating network conditions; 
receiving the measurement report from the ePDG}; 
determining whether a measurement in the measurement report is above a predetermined threshold (Assuming that the UE reports strong enough coverage from a particular LTE network, the MSC may then engage in signaling with that LTE network (e.g., via an IWS) to arrange for handoff of the UE to that LTE network… Further, the MSC may transmit to the UE, via the BTS, a handoff direction message directing the UE to hand off to that LTE network.– col 7, ln 11-14. It is understood “strong enough” indicates a comparison against a threshold determined by the MSC – col 9, ln 3-8); and 
in response to determining that the measurement is above the predetermined threshold, accepting the handover request to enable the user device to connect to a second access network (Assuming that the UE reports strong enough coverage from a particular LTE network, the MSC may then engage in signaling with that LTE network (e.g., via an IWS) to arrange for handoff of the UE to that LTE network… Further, the MSC may transmit to the UE, via the BTS, a handoff direction message directing the UE to hand off to that LTE network – col 7, ln 11-14. It is understood “strong enough” indicates a comparison against a threshold determined by the MSC – col 9, ln 3-8). 
Chen fails to teach identifying an evolved packet data gateway (ePDG) serving the user device, providing to the ePDG by the user device, measurement report indicating network conditions; and
receiving the measurement report from the ePDG
However, Stauffer teaches identifying an evolved packet data gateway (ePDG) serving the user device (The Trusted WLAN Access Gateway (TWAG) 220, the Untrusted WLAN Access Gateway (UWAG) 224, or the Evolved Packet Data Gateway (ePDG) 340 receives a request from the AMF 220 or the MME 330 to report one or more parameters of the WLAN AP 160 – par [0127]), providing to the ePDG by the user device, measurement report indicating network conditions (ePDG 340 forwards requests, responses, and commands, between the AMF 220 or MME 330 and the WLAN APs 160 and WLAN STA in the UE 110 – par [0058]. Measurement can be made by UE upon request – par [0020]); and
receiving the measurement report from the ePDG  (the Trusted WLAN Access Gateway (TWAG) 220, the Untrusted WLAN Access Gateway (UWAG) 224, or the Evolved Packet Data Gateway (ePDG) 340 receives a request from the AMF 220 or the MME 330 to report one or more parameters of the WLAN AP 160 – par [0127]. It is understood AMF 220/MME 330 receives the parameters upon request – par [0130]. Measurement can be made by UE – par [0020]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 2,  Chen in view of Stauffer teaches claim 1 but Chen fails to teach creating a new communication interface between the one or more non-transitory computer-readable media and the ePDG, and wherein the measurement report from the ePDG is received via the new communication interface.  
However, Stauffer teaches creating a new communication interface between the one or more non-transitory computer-readable media and the ePDG, and wherein the measurement report from the ePDG is received via the new communication interface (par [0032]-[0034], FIG. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 4,  Chen in view of Stauffer teaches claim 1 but Chen fails to teach wherein the first access network comprises a Wi-Fi network.  
However, Stauffer teaches wherein the first access network comprises a Wi-Fi network (par [0031], [0003]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 5,  Chen in view of Stauffer teaches claim 1 and further teaches  wherein the second access network comprises a 3rd Generation Partnership Project (3GPP) network (Assuming that the UE reports strong enough coverage from a particular LTE network, the MSC may then engage in signaling with that LTE network (e.g., via an IWS) to arrange for handoff of the UE to that LTE network… Further, the MSC may transmit to the UE, via the BTS, a handoff direction message directing the UE to hand off to that LTE network.– col 7, ln 11-14. It is understood “strong enough” indicates a comparison against a threshold determined by the MSC – col 9, ln 3-8).
Regarding claim 6,  Chen in view of Stauffer teaches claim 1 and further teaches wherein the measurement indicates radio frequency (RF) conditions (col 8, ln 61-col 9, ln 7).  
Regarding claim 7,  Chen in view of Stauffer teaches claim 1 and the combination further teach wherein the one or more non-transitory computer-readable media comprises an on-premise server (– Chen teaches an MSC - col 6, ln 32-40. Stauffer teaches an MME  – par [0127]).  
Regarding claim 8, Stauffer teaches a computer-implemented method, comprising: 
receiving a handover request from a user device connected to a first access network (the UE may generate a CDMA origination message or handoff request message (or other such message) and encapsulate it in LTE user-plane header data and transmit the resulting message to the eNodeB, the eNodeB may then transmit the message to the MME… pass the message along to the MSC– col 6, ln 32-40); 
{identifying an evolved packet data gateway (ePDG) serving the user device, providing to the ePDG by the user device, measurement report indicating network conditions; 
receiving the measurement report from the ePDG}; 
determining whether a measurement in the measurement report is above a predetermined threshold (Assuming that the UE reports strong enough coverage from a particular LTE network, the MSC may then engage in signaling with that LTE network (e.g., via an IWS) to arrange for handoff of the UE to that LTE network… Further, the MSC may transmit to the UE, via the BTS, a handoff direction message directing the UE to hand off to that LTE network.– col 7, ln 11-14. It is understood “strong enough” indicates a comparison against a threshold determined by the MSC – col 9, ln 3-8); and 
24Attorney Docket No. TMPQ814USin response to determining that the measurement is above the predetermined threshold, accepting the handover request to enable the user device to connect to a second access network (Assuming that the UE reports strong enough coverage from a particular LTE network, the MSC may then engage in signaling with that LTE network (e.g., via an IWS) to arrange for handoff of the UE to that LTE network… Further, the MSC may transmit to the UE, via the BTS, a handoff direction message directing the UE to hand off to that LTE network – col 7, ln 11-14. It is understood “strong enough” indicates a comparison against a threshold determined by the MSC – col 9, ln 3-8).  
Chen fails to teach identifying an evolved packet data gateway (ePDG) serving the user device, providing to the ePDG by the user device, measurement report indicating network conditions; 
receiving the measurement report from the ePDG.
However, Stauffer teaches identifying an evolved packet data gateway (ePDG) serving the user device (The Trusted WLAN Access Gateway (TWAG) 220, the Untrusted WLAN Access Gateway (UWAG) 224, or the Evolved Packet Data Gateway (ePDG) 340 receives a request from the AMF 220 or the MME 330 to report one or more parameters of the WLAN AP 160 – par [0127]), the user device providing to the ePDG by the user device, measurement report indicating network conditions (ePDG 340 forwards requests, responses, and commands, between the AMF 220 or MME 330 and the WLAN APs 160 and WLAN STA in the UE 110 – par [0058]. Measurement can be made by UE upon request – par [0020]); and
receiving the measurement report from the ePDG  (the Trusted WLAN Access Gateway (TWAG) 220, the Untrusted WLAN Access Gateway (UWAG) 224, or the Evolved Packet Data Gateway (ePDG) 340 receives a request from the AMF 220 or the MME 330 to report one or more parameters of the WLAN AP 160 – par [0127]. It is understood AMF 220/MME 330 receives the parameters upon request – par [0130]. Measurement can be made by UE – par [0020]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 9,  Chen in view of Stauffer teaches claim 8 but Chen fails to teach creating a new communication interface between the one or more non-transitory computer-readable media and the ePDG, and wherein the measurement report from the ePDG is received via the new communication interface.  
However, Stauffer teaches creating a new communication interface between the one or more non-transitory computer-readable media and the ePDG, and wherein the measurement report from the ePDG is received via the new communication interface (par [0032]-[0034], FIG. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 11,  Chen in view of Stauffer teaches claim 8 but Chen fails to teach wherein the first access network comprises a Wi-Fi network.  
However, Stauffer teaches wherein the first access network comprises a Wi-Fi network (par [0031], [0003]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 12,  Chen in view of Stauffer teaches claim 8 and further teaches  wherein the second access network comprises a 3rd Generation Partnership Project (3GPP) network (Assuming that the UE reports strong enough coverage from a particular LTE network, the MSC may then engage in signaling with that LTE network (e.g., via an IWS) to arrange for handoff of the UE to that LTE network… Further, the MSC may transmit to the UE, via the BTS, a handoff direction message directing the UE to hand off to that LTE network.– col 7, ln 11-14. It is understood “strong enough” indicates a comparison against a threshold determined by the MSC – col 9, ln 3-8).
Regarding claim 13,  Chen in view of Stauffer teaches claim 8 and further teaches wherein the measurement indicates radio frequency (RF) conditions (col 8, ln 61-col 9, ln 7).  
Regarding claim 14,  Chen in view of Stauffer teaches claim 8 and the Stauffer further teach wherein the one or more non-transitory computer-readable media comprises an on-premise server Stauffer teaches an MME  – par [0127]).  
Regarding claim 21,  Chen in view of Stauffer teaches claim 1 and the but Chen fails to teach
wherein performing the act of providing to the ePDG by the user device, measurement report indicating network conditions includes providing the measurement report from the user device to the ePDG via an access point.
However, Stauffer teaches wherein performing the act of providing to the ePDG by the user device, measurement report indicating network conditions includes providing the measurement report from the user device to the ePDG via an access point (The AMF or MME can also request measurement from the UE and/or WLAN APs of serving or neighbor WLAN APs – par [0020]. ePDG 340 forwards requests, responses, and commands, between the AMF 220 or MME 330 and the WLAN APs 160 and WLAN STA in the UE 110 – par [0058], FIG. 3. In other words, Stauffer suggests that measurement from an UE can be requested by MME and forwarded to MME by ePDG 340.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.
Regarding claim 23,  Chen in view of Stauffer teaches claim 8 and the but Chen fails to teach
wherein the step of providing to the ePDG by the user device, measurement report indicating network conditions includes providing the measurement report from the user device to the ePDG via an access point.
However, Stauffer teaches wherein the step of providing to the ePDG by the user device, measurement report indicating network conditions includes providing the measurement report from the user device to the ePDG via an access point (The AMF or MME can also request measurement from the UE and/or WLAN APs of serving or neighbor WLAN APs – par [0020]. ePDG 340 forwards requests, responses, and commands, between the AMF 220 or MME 330 and the WLAN APs 160 and WLAN STA in the UE 110 – par [0058], FIG. 3. In other words, Stauffer suggests that measurement from an UE can be requested by MME and forwarded to MME by ePDG 340.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chen in Stauffer to allow communication with WLAN to reduce power consumption in mobile devices.

Claims 3 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Stauffer and further in view of Bachmann et al. (US 2011/0216743, hereinafter Bachmann.)
Regarding claim 3,  Chen in view of Stauffer teaches claim 1 but fails to teach wherein the acts further comprise: 23Attorney Docket No. TMPQ814USrequesting an ePDG address from a Home Location Register (HLR)/Home Subscriber Server (HSS), the ePDG address associated with the ePDG, wherein the ePDG is identified based at least on the ePDG address.  
However, Bachmann teaches wherein the acts further comprise: 23Attorney Docket No. TMPQ814USrequesting an ePDG address from a Home Location Register (HLR)/Home Subscriber Server (HSS), the ePDG address associated with the ePDG, wherein the ePDG is identified based at least on the ePDG address (The MME can be provided with the ePDG information from the AAA/HSS - par [0131]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bachmann in Stauffer to allow handover between untrusted non-3GPP networks without interruption.
Regarding claim 10,  Chen in view of Stauffer teaches claim 1 but fails to teach  further comprise: 23Attorney Docket No. TMPQ814USrequesting an ePDG address from a Home Location Register (HLR)/Home Subscriber Server (HSS), the ePDG address associated with the ePDG, wherein the ePDG is identified based at least on the ePDG address.  
However, Bachmann teaches wherein the acts further comprise: 23Attorney Docket No. TMPQ814USrequesting an ePDG address from a Home Location Register (HLR)/Home Subscriber Server (HSS), the ePDG address associated with the ePDG, wherein the ePDG is identified based at least on the ePDG address (The MME can be provided with the ePDG information from the AAA/HSS - par [0131]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bachmann in Stauffer to allow handover between untrusted non-3GPP networks without interruption.

Claims 22 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Stauffer and further in view of Li (US 2022/0174682, hereinafter Li).
Regarding claim 22,  Chen in view of Stauffer teaches claim 21 but fails to teach wherein the access point includes a Non-3GPP Interwork Function (N31WF).
However, Li teaches wherein the access point includes a Non-3GPP Interwork Function (N31WF) (par [0078]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Li in Stauffer to allow access to 5G networks that satisfy users with specific set of performance, scalability, and availability requirements.
Regarding claim 24,  Chen in view of Stauffer teaches claim 23 but fails to teach wherein the access point includes a Non-3GPP Interwork Function (N31WF).
However, Li teaches wherein the access point includes a Non-3GPP Interwork Function (N31WF) (par [0078]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Li in Stauffer to allow access to 5G networks that satisfy users with specific set of performance, scalability, and availability requirements.

Response to Arguments
Applicant's arguments filed March 07, 2022 have been fully considered but they are not persuasive.
Applicant argues Stauffer fails to teach and suggest the feature identifying an evolved packet data gateway (ePDG) serving the user device, providing to the ePDG by the user device, measurement report indicating network conditions; and receiving the measurement report from the ePDG (page 10). 
The Examiner respectfully disagrees. Stauffer discloses “The Trusted WLAN Access Gateway (TWAG) 220, the Untrusted WLAN Access Gateway (UWAG) 224, or the Evolved Packet Data Gateway (ePDG) 340 receives a request from the AMF 220 or the MME 330 to report one or more parameters of the WLAN AP 160”(par [0127]). Clearly, Stauffer suggests that AMF/MME must know about TWAG/UWAG/ePDG in order to send the request and that the report is provided to the AMF/MME upon receiving the request. Stauffer further discloses “ePDG 340 forwards requests, responses, and commands, between the AMF 220 or MME 330 and the WLAN APs 160 and WLAN STA in the UE 110” (par [0058]).
Therefore, the Examiner submits that Stauffer teaches identifying an evolved packet data gateway (ePDG) serving the user device, providing to the ePDG by the user device, measurement report indicating network conditions; and receiving the measurement report from the ePDG.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642